Citation Nr: 0422689	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for human immunodeficiency virus (HIV).

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for the human 
immunodeficiency virus (HIV), claimed to result from VA 
medical treatment.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served a brief period of active service in the 
Army from August to October 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2004, the veteran withdrew his 
request for a videoconference hearing with a Judge from the 
Board.    


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  An unappealed RO decision dated in March 1990, of which 
the veteran was notified of in December 1990, found that the 
veteran had was not entitled to service connection or for 
benefits under 38 U.S.C.A. § 1151 for HIV.
 
3.  An unappealed RO decision dated in June 1991, of which 
the veteran was notified of in July 1991, found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection of HIV or for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
HIV claimed to result from VA medical treatment.

4.  Additional evidence received since the June 1991 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for HIV.   

5.  Additional evidence received since the June 1991 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
HIV. 


CONCLUSIONS OF LAW

1.  As new and material evidence has not been submitted since 
the RO's June 1991 rating decision, the requirements to 
reopen the veteran's claim of service connection for HIV have 
not been met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.1100, 20.1103, 
20.1105  (2003). 

2.  As new and material evidence has not been submitted since 
the RO's June 1991 rating decision, the requirements to 
reopen the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for HIV have not 
been met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether Previously Denied Claims Are Reopened 

In a March 1990 rating decision, of which the veteran was 
notified by letter in December 1990, the RO decided that the 
veteran's HIV seropositivity was neither incurred in nor 
aggravated by his military service, and that it did not arise 
because of any maltreatment, negligence, or accident while 
being treated by a VA medical center.  The December 1990 
notice letter covered both bases for the denial, that is both 
service connection and compensation under 38 U.S.C.A. § 1151 
due to VA treatment.

In June 1991, the RO issued a confirmed rating decision after 
receiving additional medical evidence.  The confirmed rating 
decision is less clear, but it refers to both "service 
connection" and to whether HIV was contracted during VA 
treatment.  The notice of this decision, dated in July 1991, 
also refers to both the previous denial of "service 
connection" and to the previous determination that HIV was 
not contracted during treatment at a VA medical center.

In June 2001, the veteran again claimed both that he had 
received contaminated blood during his military service and 
from a VA medical facility.  In January 2003, the RO decided 
that new and material evidence had not been received to 
reopen a claim for "direct service connection" or for 
benefits as the result of VA treatment, and the veteran was 
so informed during that same month.  He has appealed the 
January 2003 rating decision.

The Board recognizes that the RO characterized the issue on 
appeal as one of basic entitlement to service connection for 
HIV.  Nonetheless, the March 1990 and June 1991 decisions are 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  Moreover, the January 2003 
rating decision appealed clearly indicated that the claims 
had not been reopened.  Therefore, the issue now before the 
Board is actually whether new and material evidence has been 
received since the last final rating decision in June 1991 in 
order to reopen the claims for entitlement to service 
connection for HIV and for entitlement to compensation under 
38 U.S.C.A. § 1151 for HIV, claimed as a result of VA medical 
treatment.  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the last final rating decision in 
June 1991 is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran as well as multiple VA hospital and outpatient 
treatment records that show the veteran has been treated for 
HIV.  

After reviewing the record, the Board concludes that the 
additional evidence is new but not material to reopen the 
claim for "direct service connection".  Service connection 
is granted for a disability resulting from an injury suffered 
or disease contracted while in active duty or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  In general, establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease or injury incurred in service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The additional evidence is not considered material because 
there is nothing in these hospital and outpatient treatment 
reports that would etiologically relate the veteran's current 
HIV disability with his brief period of active service.  The 
VA treatment records simply show that the veteran is being 
treated for HIV.  In addition, the veteran's statements 
continue to assert what he has claimed since January 1990, 
that his current HIV disability began as a result of 
treatment for hemophilia during active service.  This 
evidence does not bear directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for his current disability of HIV and it is 
considered cumulative and redundant of evidence already in 
the file at the time the last prior final rating decision was 
issued in March 1990.  In addition, the additional new 
evidence by itself or in connection with other evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

Likewise, concerning the claim for benefits under 38 U.S.C.A. 
§ 1151, the Board concludes that the evidence received since 
the June 1991 rating decision is new, but not material.  The 
pertinent laws and regulations related to claims filed under 
38 U.S.C.A. § 1151 were revised after the June 1991 rating 
decision was issued by the RO.  As discussed more fully 
below, 38 U.S.C.A. § 1151 was amended effective for claims 
filed on or after October 1, 1997.  Nonetheless, the current 
law is essentially the same as the law as then interpreted 
and the regulations that were applied in June 1991.  
Consequently, the change in the law during the interim does 
not affect the outcome of the current claim and would not 
provide a different basis upon which to claim benefits under 
38 U.S.C.A. § 1151.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  See 60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 
(West Supp. 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  See 38 C.F.R. § 3.358(c)(3) (2003).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993).  In order to prevail on a claim for benefits 
under 38 U.S.C.A. § 1151, there must be (a) VA 
hospitalization, treatment, examination, or vocational 
rehabilitation; (b) competent evidence of additional 
disability; and (c) competent evidence that the additional 
disability resulted from VA hospitalization, medical 
examination, or treatment.

After reviewing the record, the Board concludes that the 
additional evidence is new but not material concerning the 
claim for benefits under 38 U.S.C.A. § 1151.  The additional 
evidence is not considered material because there is nothing 
in these reports that shows any of evidence of that the 
veteran's disability of HIV resulted from VA treatment or 
hospitalization.  The VA treatment records simply show that 
the veteran has been and is currently being treated for HIV 
at VA facilities.  In addition, the veteran's statements 
continue to assert what he has claimed since January 1990, 
that his current HIV disability began as a result of 
treatment for hemophilia during active service or as a result 
of VA treatment after service.  This evidence does not bear 
directly and substantially upon the issue of whether the 
veteran is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for HIV.  Additional new evidence by 
itself or in connection with other evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The additional new 
evidence is also considered cumulative and redundant as 
evidence of HIV and VA treatment for HIV was already in the 
file at the time the last prior final rating decision issued 
in June 1991. 

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for HIV and whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
HIV.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.

In this case, the RO sent the veteran a letter in March 2002 
and issued a statement of the case (SOC) in October 2003, 
which notified the veteran of the type of evidence necessary 
to substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The March 2002 
letter as well as the October 2003 SOC issued by the RO also 
explicitly informed the veteran about the information and 
evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, this 
"fourth element" of the notice requirement comes directly 
from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
No. 01-944 (June 24, 2004) [withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)].

The Board notes that the March 2002 letter was sent to the 
veteran before the RO's January 2003 rating decision that is 
the basis of this appeal.  In addition, the content of the 
notice provided by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to the March 2002 letter as well as the October 
2003 SOC issued by the RO.               

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the October 2003 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the March 2002 letter as well as 
the October 2003 SOC issued by the RO.  

ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for HIV.

New and material evidence has not been received to reopen a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for HIV, claimed to result from VA medical 
treatment.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



